DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated April 19th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on May 24th, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pretorius (US 2009/0268305 A1).
Regarding claim 1, Pretorius teaches a lens system having a different effective focal length in an X axis than in a Y axis comprising:
a plurality of lens elements, configured in at least two groups and to have an image plane (See, e.g., Fig. 1 which shows multiple lenses which can be divided into at least two groups, and an image plane G),
at least one of the lens elements having double plane symmetry in an optically active region (See, e.g., lenses 2 and 9 in Fig. 1 and paragraphs [0057]-[0058] which explain this) wherein the effective focal length in the X axis is different than the effective focal length in the Y axis (See, e.g., paragraph [0058] which explains the double plane symmetric lenses are anamorphic, i.e. the EFL in the X and Y axes are different), and
wherein the respective X and Y effective focal lengths are configured to substantially match a ratio calculated from X and Y dimensions of a rectangular sensor positioned at the image plane (Note that insofar as the sensor of this device is designed/sized to interact with this specific prism/lens system, this limitation is met, as the light from the system is designed to hit the sensor’s dimensions).
Regarding claim 2, Pretorius teaches a lens system for creating an image at an image plane comprising: 
a plurality of lens elements configured for projecting an image having an oval shape onto an image plane (See, e.g., Fig. 1 which shows multiple lenses which can be divided into at least two groups, and an image plane G. Further, note that if the prior art structure is capable of performing the intended use, then it meets the claim. MPEP §2106. Here, the language “configured for projecting an image having an oval shape” is intended use and this device is capable of doing this, thus this limitation is met), the lens elements comprising at least first and second groups (See, e.g., Fig. 1 and note that the lenses could be divided in to at least two groups, e.g. lenses 2-8 and 9-17 respectively), the first group being nearer an object plane and the second group nearer an image plane (See, e.g., Fig. 1),
at least one of the groups configured to provide a plurality of zones of different effective focal lengths whereby the effective focal length changes depending on the location within the field of view on a sensor (Note that this is necessarily true given the explanation of the anamorphic lenses in paragraphs [0057]-[0058], also see Fig. 11). 
Regarding claim 4, Pretorius teaches the device set forth above and further teaches wherein the relationship defining the change in effective focal lengths is linear (Note that this limitation is not a structural element and this relationship can be defined in a variety of arbitrary ways including linearly, meeting this limitation).
Regarding claim 5, Pretorius teaches the device set forth above and further teaches where the relation defining the change in effective focal length is a polynomial (Note that this limitation is not a structural element and this relationship can be defined in a variety of arbitrary ways including using a polynomial, meeting this limitation).
Regarding claim 6, Pretorius teaches the device set forth above and further teaches wherein the relation defining the change in effective focal length is an equation (Note that this limitation is not a structural element and this relationship can be defined in a variety of arbitrary ways including using an equation, meeting this limitation). 
Regarding claim 7, Pretorius teaches the device set forth above and further teaches wherein the relation defining the change in effective focal length varies with the distance of a coordinate from the optical center of the image plane (Note that as the X and Y axes have different focal lengths this is necessarily the case as one moves around the optical center of the image plane, because the relation between X and Y varies).
Regarding claim 8, Pretorius teaches the device set forth above and further teaches wherein the lens element having double plane symmetry in an optically active region has an effective focal length along the X axis that changes at a different rate such that lines parallel to the X axis in the object plane remain substantially straight in the image plane (See, e.g., Fig. 11 which shows this). 
Regarding claim 9, Pretorius teaches the device set forth above and further teaches wherein the lens element having double plane symmetry has an effective focal length along the Y axis that changes at a different rate such that lines parallel to the Y axis in the object plane remain substantially straight in the image plane (See, e.g., Fig. 11 which explains this). 
Regarding claim 10, Pretorius teaches a lens system for creating an image at an image plane having X and Y axes with reduced perspective aberration, the lens system having a different effective focal length in the X axis than in the Y axis (See, e.g., Fig. 1 and the abstract which explains the objective is anamorphic and thus has different EFL in the X and Y axes) and comprising:
a plurality of lens elements configured as a wide angle lens for projecting an image having a shape onto an image plane (See, e.g., paragraph [0002] which explains the device can record wide format things, and Fig. 1 which shows lenses 2-17 projecting an image onto image plane G), the lens elements comprising first and second groups (See, e.g., Fig. 1 and note that the lenses can be divided into at least two groups, such as lenses 2-8 and 9 respectively), the first group being nearer and object lane and the second group nearer an image plane (See, e.g., Fig. 1), 
the second group comprising a lens element having double plane symmetry in the optically active region and positioned nearest the image plane (See, e.g., lens 9 in Fig. 1 and note that in this second group this is the nearest to the image plane as it is the only element in the group, further paragraphs [0057]-[0058] explain it has double plane symmetry),
the effective focal length of the lens system along the X axis being different than the effective focal length of the lens system along the Y axis such that an image projected at the image plane is not defined by the center of a circle (See, e.g., the abstract which explains the objective is anamorphic and thus has different EFL for the X and Y axes, and further Fig. 11 which shows the image defined by a rectangle, but note that any shape could be used if an aperture having that shape was placed appropriately). 
Regarding claim 11, Pretorius teaches the device set forth above and further teaches one free form lens element in addition to the double symmetry lens element (See, e.g., either lens 2 or 9, whichever is not considered the double symmetry lens element, as both of them have double symmetry and a free form surface). 
Regarding claim 14, Pretorius teaches the device set forth above and further teaches wherein the at least one of the lens elements having double plane symmetry is not the last lens element (See, e.g., Fig. 1). 
Regarding claim 15, Pretorius teaches the device set forth above and further teaches wherein the X and Y effective focal lengths are configured to substantially optimize the modulation transfer function of the lens system at the corners of the sensor (Note that given the construction of the objective this necessarily occurs). 
Regarding claim 16, Pretorius teaches the device set forth above and further teaches wherein the lens system is a wide angle lens (See, e.g. paragraph [0002] which explains this). 
Regarding claim 17, Pretorius teaches the device set forth above and further teaches wherein at least one of the groups is configured to reduce perspective aberration (See, e.g., paragraph [0015] which explains that distortion, i.e. aberration, is corrected in the system). 
Regarding claim 18, Pretorius teaches the device set forth above and further teaches wherein the shape of the projected image is defined by an axis (Note that the shape of the image can be defined in a variety of ways, including via its central axes, so this limitation is necessarily met). 
Regarding claim 19, Pretorius teaches the device set forth above and further teaches wherein at least one of the lens elements is a double symmetry lens element (See, either lens 2 or 9 in Fig. 1, and paragraphs [0057]-[0058] which explain this).
Regarding claim 20, Pretorius teaches the device set forth above and further teaches wherein the rate of change of effective focal length along the X axis is different from rate of change of the effective focal length along the Y axis whereby perspective aberration is reduced (See, e.g., Fig. 11 which shows this and paragraph [0015] which explains that distortion, i.e. aberration, is reduced). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 4-7, and 17-19 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Pretorius (US 2009/0268305 A1) in view of Ito et al. (US 2015/0124330 A1).
Regarding claim 2, Pretorius teaches a lens system for creating an image at an image plane comprising: 
a plurality of lens elements configured for projecting an image having an oval shape onto an image plane (See, e.g., Fig. 1 which shows multiple lenses which can be divided into at least two groups, and an image plane G. Further, note that if the prior art structure is capable of performing the intended use, then it meets the claim. MPEP §2106. Here, the language “configured for projecting an image having an oval shape” is intended use and this device is capable of doing this, thus this limitation is met), the lens elements comprising at least first and second groups (See, e.g., Fig. 1 and note that the lenses could be divided in to at least two groups, e.g. lenses 2-8 and 9-17 respectively), the first group being nearer an object plane and the second group nearer an image plane (See, e.g., Fig. 1),
at least one of the groups configured to provide a plurality of zones of different effective focal lengths whereby the effective focal length changes depending on the location within the field of view on a sensor (Note that this is necessarily true given the explanation of the anamorphic lenses in paragraphs [0057]-[0058], also see Fig. 11)
Although the lens system of Pretorius has a structure that is capable of performing the intended use, as explained above, Pretorius lacks an explicit disclosure wherein the image is an oval shape. 
However, in an analogous optics field of endeavor Ito teaches the use of an oval aperture stop to create an oval image (See, e.g., Fig. 6 which shows an example). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pretorius to include an oval aperture stop before the image plane as taught by Ito for the purpose of correcting anisotropy in the numerical aperture (See, e.g., paragraph [0014] of Ito which explains this).
Regarding claim 4, Pretorius in view of Ito teaches the device set forth above and further teaches wherein the relationship defining the change in effective focal lengths is linear (Note that this limitation is not a structural element and this relationship can be defined in a variety of arbitrary ways including linearly, meeting this limitation).
Regarding claim 5, Pretorius in view of Ito teaches the device set forth above and further teaches where the relation defining the change in effective focal length is a polynomial (Note that this limitation is not a structural element and this relationship can be defined in a variety of arbitrary ways including using a polynomial, meeting this limitation).
Regarding claim 6, Pretorius in view of Ito teaches the device set forth above and further teaches wherein the relation defining the change in effective focal length is an equation (Note that this limitation is not a structural element and this relationship can be defined in a variety of arbitrary ways including using an equation, meeting this limitation). 
Regarding claim 7, Pretorius in view of Ito teaches the device set forth above and further teaches wherein the relation defining the change in effective focal length varies with the distance of a coordinate from the optical center of the image plane (Note that as the X and Y axes have different focal lengths this is necessarily the case as one moves around the optical center of the image plane, because the relation between X and Y varies). Regarding claim 17, Pretorius in view of Ito teaches the device set forth above and further teaches wherein at least one of the groups is configured to reduce perspective aberration (See, e.g., paragraph [0015] which explains distortion, i.e. aberration, is corrected). 
Regarding claim 17, Pretorius in view of Ito teaches the device set forth above and further teaches wherein at least one of the groups is configured to reduce perspective aberration (See, e.g., paragraph [0015] which explains distortion, i.e. aberration, is corrected). 
Regarding claim 18, Pretorius in view of Ito teaches the device set forth above and further teaches wherein the shape of the projected image is defined by an axis (Note that the shape of the image can be defined in a variety of ways, including via its central axes, so this limitation is necessarily met). 
Regarding claim 19, Pretorius in view of Ito teaches the device set forth above and further teaches wherein at least one of the lens elements is a double symmetry lens element (See, either lens 2 or 9 in Fig. 1, and paragraphs [0057]-[0058] which explain this). 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretorius (US 2009/0268305 A1).
Regarding claims 12 and 13, Pretorius teaches the device(s) set forth above but lacks an explicit disclosure wherein the total track is less than forty millimeters. 
	However, lens systems are scalable in size, as such a modification to bring the total track of Pretorius under forty millimeters would have involved a mere change in the size of the various elements & distances of the objective. A change of size is generally recognized as being within the level of one having ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Accordingly, it would have been obvious to a person having ordinary skill in the art to modify the total track of the objective to be within the claimed range, for the purpose of increasing the compactness of the device. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein the lens element having double plane symmetry in an optically active region is the last lens element before light from an object plane is formed at the image plane. 

Response to Arguments
Applicant’s arguments, filed on May 24th, 2021 with respect to the prior art rejections of the claims have been fully considered but are moot given the new grounds of rejection which include new prior art rejections for each claim and do not use the previously cited primary reference, though a secondary reference remains relevant as indicated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872  

/MARIN PICHLER/Primary Examiner, Art Unit 2872